DISMISS and Opinion Filed June 30, 2014




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-14-00444-CV

                        ALISON L. DARRELL, Appellant
                                    V.
                  LARAMAR MANAGEMENT SERVICES, LLC AND
                    LARAMAR COMMUNITIES, L.L.C., Appellees

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-04366-2011

                           MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Brown
                              Opinion by Chief Justice Wright
       On June 25, 2014, the Court granted appellant’s motion to dismiss two of the four

appellees. Before the Court is appellant’s motion to dismiss her appeal against the remaining

two appellees. We grant appellant’s motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1).




140444F.P05
                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

ALISON L. DARRELL, Appellant                     On Appeal from the 199th Judicial District
                                                 Court, Collin County, Texas.
No. 05-14-00444-CV       V.                      Trial Court Cause No. 199-04366-2011.
                                                 Opinion delivered by Chief Justice Wright.
LARAMAR MANAGEMENT                               Justices Lang-Miers and Brown,
SERVICES, LLC, AND LARAMAR                       participating.
COMMUNITIES, L.L.C., Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees, LARAMAR MANAGEMENT SERVICES, LLC, AND
LARAMAR COMMUNITIES, L.L.C., recover their costs of this appeal from appellant,
ALISON L. DARRELL.


Judgment entered June 30, 2014